DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/06/2021 has been entered.
Election/Restriction
Applicant’s election without traverse of Group I and species B in the reply filed on 2/22/2021 is acknowledged.
Claims 5, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 8/25/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Reference(s) 1, LEE JIAN-YUAN et. al. “The potential to enhance membrane module design with 3D printing technology”, filed to comply with 37 CFR 1.98(a)(2)(ii), because a legible copy of the publication has not been filed. The supplied document is only an abstract of the publication; therefore does not satisfy the requirement of a legible copy. Further, the IDS lacks any explanation of the relevance of the reference to the current application.
The information referred to therein has not been considered, unless included by the examiner in PTO-892.
CLAIM REJECTIONS - 35 USC § 112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-4, 6-7 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “3-dimensional nanoscale injection molded polymeric feature”.
The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “nanoscale injection molded polymeric feature” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Claim(s) 1 recite(s) the limitation “3-dimensional nanoscale injection molded polymeric feature”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “3-dimensional nanoscale injection molded” in claim 1 is used by the claim to mean “3-d printing between 2-20 microns” (see specification at page 5, lines 1-4), while the accepted meaning is “injection between 1–100 nanometers”. The term is indefinite because the specification does not clearly redefine the term, and the term has a highly specific accepted meaning in the art.
As such, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, and 21-22 is/are rejected under AIA  35 U.S.C. 103 as obvious over EP - 2786798 by KOIWA et. al. (“KOIWA”; per applicant provided copy in the IDS filed on 10/30/2018), in further view of US Patent Application Publication No. 20020166450 by Lucas et. al.
Regarding claim(s) 1 & 22, KOIWA teaches a porous membrane comprising (see Title):
at least one 3-dimensional polymeric feature (see Figs. 1-2 & 8, Feature 4; Figs. 3 & 5, feature 411, Figs. 4, feature 421; and Figs. 7A-7D, features 43-46) formed on a surface of a porous pleated membrane (see Fig. 1, annotated below, pleated membranes 3; each item 3 reads on an individual pleat of the pleated membrane) (see ¶ [0009] “a separation membrane having a feed-side surface and a permeate-side surface, and a channel material disposed on the feed-side surface, wherein the channel material comprises a plurality of resin bodies fused to the feed-side surface.”; see also ¶ [0056] “A constituent resin of the channel material 4 is preferably a thermoplastic resin such as a polyolefin resin, a modified polyolefin resin, a polyester resin, a polyamide resin, a urethane resin, or an epoxy resin. Specifically, in view of processability and cost, polyolefin resins such as an ethylene-vinyl acetate copolymer resin, and polyester resins are more preferable as the resin, and polyolefin resins such as an ethylene-vinyl acetate copolymer resin and polyester resins, which can be processed at a temperature of 100°C or lower, are particularly preferable”; the channel material 4 reads on the claimed 3-dimensional polymeric feature and the separation membrane reads on the claimed porous pleated membrane);
having pleats forming alternating peaks and valleys with opposing membrane walls interconnecting the alternating peaks and valleys of the pleats (see ¶ [0065] In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”) (see Fig. 1, annotated below);

    PNG
    media_image1.png
    592
    728
    media_image1.png
    Greyscale
wherein the at least one polymeric feature is bonded to a portion of at least one surface of at least one of the opposing membrane walls, the polymeric features separating the opposing walls of the pleats (see ¶ [0204] When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”); and
wherein the at least one polymeric feature is bonded to a portion of at least one surface of at least one of the opposing membrane walls, and separates adjacent folds of the pleated porous membrane (see ¶ [0065] In addition, in order to overlay the separation membranes 3 on each other in this way, a separation membrane 3 may be folded with the feed-side surface 31 facing inward as shown in Fig. 6, or two separation membranes 3 may be bonded to each other such that the feed-side surfaces 31 are opposed to each other. As described above, when the separation membrane 3 is folded, the channel material 41 is arranged at a location other than a crease and the vicinity thereof.”).
Regarding where the polymeric feature is “nanoscale injection molded”; even though product-by-process limitation are defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product containing a product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.I.
KOIWA discloses the claimed invention except for wherein the pleats of the porous membrane form pleats forming alternating peaks and valleys; which include M pleats, W pleats, or a combination thereof (claim 22).
Lucas teaches a porous membrane wherein the pleats of the porous membrane form pleats forming alternating peaks and valleys; which include M pleats, W pleats, or a combination thereof (see Figs. 1 & 2)
However, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute or spiral pleats, M pleats, and/or W pleats, since the equivalence of spiral pleats, M pleats and W pleats for their use for the same purpose in the prior art is known and disclosed (see LUCAS ¶ [0012] “A spiral pleat filter element is comparable to a standard pleated filter in that it includes a plurality of longitudinal pleats disposed in a cylindrical configuration. In a spiral pleat filter, however, the ends of the pleats are rolled over to minimize the spacing between adjacent pleat surfaces near an outer diameter of the filter element, such that more filter surface area can be provided in a filter of equal diameter.”). Therefore, the selection of any known equivalents to pleats having alternating peaks and valleys would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.
Regarding claim(s) 3 & 4, the combination of KOIWA and LUCAS teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is bonded by a molecular inter-reaction between a first material of at least one polymeric feature and a second material of the porous membrane (see ¶ [0203] “The channel material on the feed side is disposed on the separation membrane by fusion-bonding. Specific examples of the fusion-bonding include thermal fusion. As a method of thermal fusion, hot-air welding, hot-plate welding, laser welding, high-frequency welding, induction welding, spin welding, vibration welding, ultrasonic welding, and DSI (die slide injection) molding can be employed.”); and
wherein the at least one polymeric feature is bonded at a melting temperature of a lowest melting constituent of the first material and/or the second material (see ¶ [0204] When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
Regarding claim(s) 7, the combination of KOIWA and LUCAS teaches the porous membrane according to claim 1.
KOIWA further teaches wherein the at least one polymeric feature is porous (see ¶ [0042]-[0043] “For example, the channel material 4 may have a continuous morphology… A “continuous morphology” refers to a morphology of which a projected image of the channel material to the surface of the separation membrane is continuous. Examples of a member having such a morphology include… porous materials (porous film, etc.).”).
Regarding claim(s) 21, the combination of KOIWA and LUCAS teaches the porous membrane according to claim 1.
the combination of KOIWA and LUCAS wherein the pleated porous membrane has:
a first surface (31) and a second surface (see KOIWA Fig. 1, annotated above, 31 on adjacent pleat 3) and
wherein the polymeric features (4) are bonded to a portion of both surfaces (see ¶ [0063] “the separation membranes 3 are overlaid on each other such that the feed-side surfaces 31 are opposed to each other. The channel material 4 may be arranged such that the resin bodies provided on the feedside surfaces 31 opposed to each other are overlaid on each other by thus overlaying the separation membranes 3.”);
and/or
a first surface (31) and a second surface (32) (see KOIWA Fig. 1, annotated above, 31 on adjacent pleat 3) and
wherein the polymeric features (4 & 5) are bonded to a portion of both surfaces (see ¶ [0204] “When the channel material on the feed side is arranged by applying a melted resin, a method for applying the resin is not particularly limited as long as the channel material 4 can be arranged in a desired pattern in a band-shaped region on the feed-side surface 31, and examples of equipment used for arranging the channel material include hot-melt applicators of a nozzle type, hot-melt applicators of a spray type, hot-melt applicators of a flat nozzle type, roll coaters, gravure printing method, extrusion type coaters, printing machines, sprayers and the like.”; and ¶ [0077] “The separation membrane 3, more specifically the substrate may be impregnated with a component of the channel material 5 on the permeate side. When the channel material 5 is located on the substrate side of the separation membrane, that is, on the permeate side of the separation membrane and the channel material 5 is heated from the substrate side by a hot-melt method, impregnation of the channel material 5 on the permeate side proceeds from the backside toward the front side of the separation membrane. Adhesion between the channel material and the substrate becomes firm as the impregnation proceeds, and therefore the channel material is hardly peeled off from the substrate even in pressurized filtration.”).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KOIWA and LUCAS, in further in view of US Patent Application Publication No. 20050133441 by Charkoudian.
Regarding claim(s) 6, the combination of KOIWA and LUCAS teaches the porous membrane according to claim 1.
the combination of KOIWA and LUCAS is silent as to wherein the at least one polymeric feature and/or the porous membrane comprise a chromatographic media (polystyrene, Nafion (sulfonated tetrafluoroethylene based fluoropolymer-copolymer), any charged species (cation or anion) or equivalents thereof per the interpretation of the term under 112(f)).
However, Charkoudian teaches a porous membrane (see Title) having a positive or negative charge (see ¶ [0073] “Suitable supplemental property modifying monomers are selected from the group consisting of positively or negatively charged ion containing monomers, monomers with affinity groups, or monomers with significant hydrophobic character.”) in order to provide a chromatography media (see ¶ [0002] “Porous media are useful in many separation and adsorption technologies, such as chromatography.”) with “a superior combination of properties, including heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter” (see Abstract)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a chromatographic media as taught by Charkoudian in the porous membrane of the combination of KOIWA and LUCAS in order to provide a charged porous media that is heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter. MPEP 2143.G.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the porous media of the combination of KOIWA and LUCAS, for another, a porous membrane comprising a chromatographic media as taught by Charkoudian, to yield the predictable results of an ion exchange membrane having heat stable biomolecule resistant adsorptive properties, resistance to strong alkaline solutions, and low levels of extractable matter; and ion exchange separation capabilities. MPEP § 2143.I.B.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 6-8, with respect to the rejection(s) of claim(s) 1-4 and 6-7 under 35 USC § 112(b) have been fully considered, but they are not persuasive.
In response to applicant’s argument that term “polymeric feature” would be understood by a person of ordinary skill in the art to be definite, it is noted that the features upon which applicant relies (i.e., composition, size, shaper, number, patterning, configuration, location, bonding to the membrane surface, and method of formation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01.II.
Therefore, it is improper to import the limitations of the non-limiting embodiments in the specification to determine the scope of the term “3-dimensional polymeric feature” into the claims as doing so would not give said claims the broadest reasonable interpretation of the limitation “3- dimensional nanoscale injection molded polymeric feature”.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/Examiner, Art Unit 1773